—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which dismissed petitioner from service as a Deputy Sheriff.
The record contains substantial evidence to support the determination finding petitioner guilty of insubordination. We find no merit to petitioner’s claim that this finding of guilt was based on information outside the hearing record. Moreover, in light of petitioner’s work history and the facts underlying the insubordination charge, we do not find the penalty of *954dismissal to have been disproportionate under the circumstances.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.